PER CURIAM.
Defendant was convicted and sentenced for a felonious violation of section 509.151, Florida Statutes (1981) — the statute which prohibits obtaining food or lodging with intent to defraud. Since the information failed to allege that the food, lodging or other accommodations in question had a value of one hundred dollars or more, we reverse and remand with instructions to correct the judgment of conviction and modify the sentence to reflect a misdemeanor conviction.1 Cf. Tillman v. State, 329 So.2d 370 (Fla. 2d DCA 1976); Haley v. State, 315 So.2d 525 (Fla. 2d DCA 1975).
HERSEY, HURLEY and DELL, JJ., concur.

. A review of the trial record fails to disclose any conduct by the defendant which would estop his right to assert the error complained of on appeal. But cf. Lumia v. State, 372 So.2d 525 (Fla. 4th DCA 1979).